UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1275



CHARLES WILLIAM LEVY,

                                            Plaintiff - Appellant,

          versus


COUNTY OF FAIRFAX, VIRGINIA; DEPARTMENT OF
FAMILY SERVICES; LERNER CORPORATION,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-04-96-A)


Submitted: April 29, 2004                      Decided:   May 5, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles William Levy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Charles William Levy appeals from the district court’s

orders dismissing his civil action for lack of jurisdiction and

denying his motion for reconsideration.   Our review of the record

and the district court’s opinions disclose no reversible error.

Accordingly, we deny Levy’s motions to proceed in forma pauperis

and for an injunction and dismiss the appeal for the reasons stated

by the district court.      See Levy v. County of Fairfax, No.

CA-04-96-A (E.D. Va. Feb. 2, 2004 & Feb. 6, 2004).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 2 -